NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 11-2076
                                     ____________

                                  JOLANDO HINTON

                                           v.

                          PENNSYLVANIA STATE POLICE,
                                              Appellant
                                 ____________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. No. 2-08-cv-00685)
                     District Judge: Honorable Gary L. Lancaster
                                    ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 18, 2012

     Before: SMITH and FISHER, Circuit Judges, and STEARNS, * District Judge.

                                 (Filed: May 21, 2012)
                                     ____________

                              OPINION OF THE COURT
                                   ____________




      *
        The Honorable Richard G. Stearns, District Judge for the United States District
Court for the District of Massachusetts, sitting by designation.
FISHER, Circuit Judge.

       The Pennsylvania State Police (“PSP”) appeals from a judgment of the District

Court, and a subsequent order denying PSP’s motion for judgment as a matter of law, or

in the alternative, motion for a new trial. For the reasons set forth below, we will affirm.

                                             I.

       Jolando Hinton (“Hinton”) was an African-American police trooper who began

working for PSP in 1991. On December 6, 2006, in response to concerns expressed by

other troopers about Hinton’s behavior, Lt. Sheldon Epstein (“Epstein”) recommended

that Hinton undergo a psychiatric evaluation. This recommendation was submitted to

Captain Roger Waters (“Waters”), the commander of the troop to which Hinton was

assigned, and forwarded to PSP’s psychologist, Dr. Michael Asken (“Asken”). When

Waters spoke with Asken about the request, Waters explained that he had transferred

Hinton to another location to improve his performance, but the transfer had no positive

effect. On December 8, Asken determined that a psychological evaluation was

necessary. At that time, Waters considered the possibility of placing Hinton on medically

limited duty and confiscating his badge and weapon, but determined that such actions

were unnecessary.

       On January 3, 2007, Hinton filed a charge of racial discrimination with the U.S.

Equal Employment Opportunity Commission (“EEOC”), alleging racially discriminatory

discipline by PSP and retaliatory transfer. When Hinton returned from extended sick


                                             2
leave on January 23, 2007, 1 Waters ordered him to be placed on medically limited duty,

which required the confiscation of his badge and service weapon. On February 16, 2007,

Dr. Charles Berlin (“Berlin”) conducted a psychiatric evaluation of Hinton and

determined that he was fit for duty. On February 26, Asken authored a report adopting

Berlin’s findings and recommending that Hinton be restored to full-time duty “as soon as

feasible.” It was not until April 9, 2007, however, that Hinton was returned to full-time

duty.

        On May 28, 2008, Hinton filed suit against PSP in the U.S. District Court for the

Western District of Pennsylvania, alleging racial discrimination and retaliation, in

violation of Title VII, 42 U.S.C. § 2000e, et seq., and the Pennsylvania Human Relations

Act, 43 Pa. Cons. Stat. § 951, et seq. On May 14, 2009, Hinton voluntarily withdrew all

claims other than his claim for retaliation. The case went to trial, and on February 11,

2011, a jury returned a verdict in favor of Hinton, and awarded damages in the amount of

$24,000. The District Court entered judgment in favor of Hinton on February 20, 2011.

On March 18, 2011, PSP filed a post-trial motion for judgment as a matter of law, or in

the alternative, motion for a new trial, arguing that Hinton had not established a causal

link between his protected activity and the adverse employment action. The District

Court denied this motion on March 25, 2011. PSP filed a timely notice of appeal.




        1
            Hinton had been out on extended sick leave since early December 2006.

                                              3
                                              II.

       The District Court had jurisdiction under 28 U.S.C. § 1331 and we have appellate

jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over an order

denying a motion for judgment as a matter of law, and apply the same standard as the

District Court. Ambrose v. Twp. of Robinson, 303 F.3d 488, 492 (3d Cir. 2002). “Such a

motion should be granted only if, viewing the evidence in the light most favorable to the

nonmovant and giving it the advantage of every fair and reasonable inference, there is

insufficient evidence from which a jury reasonably could find liability.” Lightning Lube,

Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993) (citation omitted). “[T]he court

may not weigh the evidence, determine the credibility of witnesses, or substitute its

version of the facts for the jury’s version.” Id. (citation omitted).

                                              III.

       To prevail on a claim of retaliation under Title VII, a plaintiff must establish that:

(1) he engaged in a protected activity; (2) the employer took an adverse employment

action against him; and (3) there was a causal connection between his participation in the

protected activity and the adverse employment action. Moore v. City of Phila., 461 F.3d
331, 340-41 (3d Cir. 2006). On appeal, PSP challenges only the sufficiency of the

evidence as to the third element, causation. PSP argues that Hinton failed to establish

causation because he did not present sufficient evidence that Waters, the individual who




                                               4
authorized the adverse employment actions, knew about the protected activity. We

disagree.

      To establish a causal connection between protected conduct and an adverse

employment action, a plaintiff must, of course, demonstrate that the employer was aware

of the protected conduct. Ambrose, 303 F.3d at 494. In this case, Hinton presented

sufficient evidence to allow a reasonable jury to conclude that Waters was aware that

Hinton had filed the EEOC complaint, and that Waters placed him on medically limited

duty in response. At trial, Hinton testified as follows regarding a conversation between

himself and Sergeant David Penn (“Penn”):

      Q: [H]ow did you know that Captain Waters was aware that your EEOC
      complaint had been filed?
      A: Oh, Sergeant Penn told me that he knew that the EEOC complaint was
      filed.
      Q: You assume that Captain Waters told Sergeant Penn?
      A: Yes, sir.
      Q: Okay. And how do you know? And when, when did that happen? How
      do you know when that happened?
      A: What happened, I returned back to the station. I had a flat tire on my
      car, and I went in to see Sergeant Penn about getting it taken care of. And
      when I went in, I asked him, what’s really going on with my badge and ID
      being taken from me? And finally, he said, come on. You filed that
      complaint with the EEOC. And he said that’s why it was being done.

                                           ...

      Q: But you’re saying you know for a fact that Captain Waters knew about
      [the EEOC complaint]?
      A: That’s what Sergeant Penn told me.
      Q: Okay. Now, are you sure that Captain—that Sergeant Penn was not
      talking about some other complaint that you had made about race
      discrimination?

                                            5
       A: No. He said, you filed that complaint with the EEOC.
       Q: With the EEOC?
       A: Yes, sir.

PSP argues that this testimony established only that Hinton assumed from Penn’s

statements that Waters was aware of the filing of the EEOC complaint. We disagree.

Viewing this evidence in the light most favorable to Hinton, we hold that a jury could

reasonably conclude that Waters was aware that Hinton filed the EEOC complaint. 2

                                           IV.

       For the foregoing reasons, we will affirm the judgment of the District Court, and

the corresponding order denying PSP’s motion for judgment as a matter of law, or in the

alternative, motion for a new trial.




       2
         Because we conclude that a jury could find, based on Hinton’s testimony, that
Waters was aware of the filing of the EEOC complaint, we need not address Hinton’s
arguments regarding circumstantial evidence of knowledge, specifically, his argument
regarding PSP regulations requiring that troop commanders such as Waters must be
notified when a discrimination complaint is filed.

                                            6